Case 1:20-cv-02816-JMS-MJD Document 1-30 Filed 10/30/20 Page 1 of 2 PageID #: 208




                                              May 15, 2020


  TransUnion Consumer Solutions
  P.O. Box 2000
  Chester, PA 19022-2000

  Re:      Consumer Name: Thomas L. Whittaker
           Home Address: 2260 E. 75th St. Indianapolis, IN 46240
           SSN:
           My Date of Birth:
           Reinvestigation No. 368055265-017 dated 03/02/2020

  To Whom It May Concern:

  Please immediately review the following incorrect account information, make the requested
  corrections, and then send me a copy of the corrected consumer credit report including the pay
  history for each entry. I am the victim of identity theft. I have included an official copy of the
  police report from the Kennewick Washington Police Department (Case No. 20-12656) .
  This has also been reported to the FTC (Ref. No. 117200750). I am also including
  mypreviously-submitted affidavit.

  Incorrect Furnisher Account Information
     1) Furnisher Name/Address: US Bank
        Furnisher Acct. No.:
        Opened: 10/12/2017

        As I stated in my previous letter, this account and/or tradeline does not belong to me. I am a
        victim of identity theft and this is one of the accounts that was opened using my information
        as a result of the identity theft. This account was also disputed to US Bank directly. Please
        delete this tradeline immediately.

  Incorrect "Regular Inquiry" Information

        1) Entity Requesting Inquiry: US Bank
           Requested On: 12/21/2018
           Inquiry Type: Individual

           This inquiry resulted from the actions of someone other than me. I am a victim of identity
           theft and did not authorize these inquiries. This account was also disputed to US Bank
           directly. Please remove this inquiry from my credit report immediately.

        1) Entity Requesting Inquiry: Professional Recovery via Credit Control
           Requested On: 12/05/2019

           This inquiry resulted from the actions of someone other than me. I am a victim of identity
           theft and did not authorize these inquiries. Please remove this inquiry from my credit
           report immediately.

                                                                                   Exhibit BB
Case 1:20-cv-02816-JMS-MJD Document 1-30 Filed 10/30/20 Page 2 of 2 PageID #: 209




                                                               Exhibit BB
